DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement(s) filed on the record are in compliance with the content requirements of 37 CFR 1.97 and 37 CFR 1.98 and have been considered.

Election/Restrictions
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/14/2022.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Specifically, the claims recite the following subject matter that lacks antecedent basis in the specification:
Claim 5.  A method for using a system, the system comprising a reservoir, a piston disposed at least partially within the reservoir, a plunger shaft connected to the piston, and a handle, the plunger shaft having a mating portion for mating with a linkage portion of a drive device, the handle having a handle mating portion for mating with the mating portion of the plunger shaft, the method comprising: mating the handle mating portion of the handle with the mating portion of the plunger shaft so as to connect the handle to the plunger shaft; establishing a transfer path for transferring an infusion medium from an infusion medium container to the reservoir; and pulling the handle to move the plunger shaft so as to move the piston to allow the infusion medium to fill into the reservoir from the infusion medium container.  

Claim 6.  The method of claim 5, further comprising: disconnecting the handle from the plunger shaft.  

Claim 7.  The method of claim 6, further comprising: mating the linkage portion of the drive device with the mating portion of the plunger shaft after the handle has been disconnected from the plunger shaft.  

Claim 8.  The method of claim 6, wherein the drive device comprises a motor; and wherein the method further comprises: Page 3 of 5Appl. No. 16/876,992 (AA271) Amdt. Dated September 12, 2022 Reply to Restriction Requirement of July 14, 2022controlling the motor to move the linkage portion of the drive device to move the plunger shaft so as to move the piston to force the infusion medium out of the reservoir.  

Claim 9.  The method of claim 6, wherein the handle comprises a gripping arm; and wherein the step of mating the handle mating portion of the handle with the mating portion of the plunger shaft, comprises: mating the handle mating portion of the handle with the mating portion of the plunger shaft; and rotating the handle so as to position the gripping arm of the handle in a position to grip the plunger shaft.  

Claim 10.  The method of claim 5, wherein the step of establishing the transfer path, comprises: connecting a transfer guard to a port of the reservoir; and connecting the infusion medium container to the transfer guard.  

Claim 11. The method of claim 10, further comprising: disconnecting the transfer guard from the port of the reservoir; and connecting the port of the reservoir to an infusion path that allows for a transfer of the infusion medium from the reservoir to a body of a user.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claim limitations must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 5.  A method for using a system, the system comprising a reservoir, a piston disposed at least partially within the reservoir, a plunger shaft connected to the piston, and a handle, the plunger shaft having a mating portion for mating with a linkage portion of a drive device, the handle having a handle mating portion for mating with the mating portion of the plunger shaft, the method comprising: mating the handle mating portion of the handle with the mating portion of the plunger shaft so as to connect the handle to the plunger shaft; establishing a transfer path for transferring an infusion medium from an infusion medium container to the reservoir; and pulling the handle to move the plunger shaft so as to move the piston to allow the infusion medium to fill into the reservoir from the infusion medium container.  

Claim 6.  The method of claim 5, further comprising: disconnecting the handle from the plunger shaft.  

Claim 7.  The method of claim 6, further comprising: mating the linkage portion of the drive device with the mating portion of the plunger shaft after the handle has been disconnected from the plunger shaft.  

Claim 8.  The method of claim 6, wherein the drive device comprises a motor; and wherein the method further comprises: Page 3 of 5Appl. No. 16/876,992 (AA271) Amdt. Dated September 12, 2022 Reply to Restriction Requirement of July 14, 2022controlling the motor to move the linkage portion of the drive device to move the plunger shaft so as to move the piston to force the infusion medium out of the reservoir.  

Claim 9.  The method of claim 6, wherein the handle comprises a gripping arm; and wherein the step of mating the handle mating portion of the handle with the mating portion of the plunger shaft, comprises: mating the handle mating portion of the handle with the mating portion of the plunger shaft; and rotating the handle so as to position the gripping arm of the handle in a position to grip the plunger shaft.  

Claim 10.  The method of claim 5, wherein the step of establishing the transfer path, comprises: connecting a transfer guard to a port of the reservoir; and connecting the infusion medium container to the transfer guard.  

Claim 11. The method of claim 10, further comprising: disconnecting the transfer guard from the port of the reservoir; and connecting the port of the reservoir to an infusion path that allows for a transfer of the infusion medium from the reservoir to a body of a user.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 8,840,587 (hereinafter “the ‘587 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-7 of the ‘587 patent recites all the limitations of instant claim 5-11, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 5-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vilks et al. (U.S. Pub. 2003/0161744, hereinafter “Vilks”).
Regarding claim 5, Vilks discloses a method for using a system, the system (pump system of figures) comprising a reservoir 220 (Fig. 11), a piston 258 (Fig. 10) disposed at least partially within the reservoir, a plunger shaft (portion proximal of element 258, see Figs. 10-14, also including element 88, see Fig. 5), connected to the piston, and a handle 206 (Fig. 13), the plunger shaft having a mating portion 270 (Fig. 14) for mating with a linkage portion of a drive device (see Fig. 5, mating portion 270 is capable of being mated to linkage portion 94), the handle having a handle mating portion (318, 328; Fig. 12-14) for mating with the mating portion of the plunger shaft, the method comprising: 
mating the handle mating portion of the handle with the mating portion of the plunger shaft so as to connect the handle to the plunger shaft (para [0081]); 
establishing a transfer path for transferring an infusion medium from an infusion medium container to the reservoir (transfer path 232, which is used to fill syringe as described in para [0081]); and 
pulling the handle to move the plunger shaft so as to move the piston to allow the infusion medium to fill into the reservoir from the infusion medium container (para [0081]).
Regarding claim 6, Vilks discloses disconnecting the handle from the plunger shaft (para [0081]).
Regarding claim 7, Vilks discloses mating the linkage portion of the drive device with the mating portion of the plunger shaft after the handle has been disconnected from the plunger shaft (interaction between 270 and 94; see Fig. 5 and 9).
Regarding claim 8, Vilks discloses that the drive device comprises a motor 118 (fig. 4);  and the method further comprises:
controlling the motor to move the linkage portion of the drive device to move the plunger shaft so as to move the piston to force infusion medium out of the reservoir (see movement illustrated from Fig. 4 to Fig. 5; see also para [0068]).
Regarding claim 9, Vilks discloses that the handle comprises a gripping arm (314, 330; fig. 12-14); and the step of mating the handle mating portion of the handle with the mating portion of the plunger shaft comprises mating the handle mating portion of the handle with the mating portion of the plunger shaft; and
 rotating the handle so as to position the gripping arm of the handle in a position to grip the plunger shaft (para [0082]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vilks in view of Safabash (U.S. Pat. 6,591,876, hereinafter “Safabash”).
Regarding claim 10, it is noted that Vilks does not appear to disclose the method of claim 5, wherein the step of establishing a fluid path comprises:
connecting a transfer guard to the port of the reservoir; and 
connecting the infusion medium container to the transfer guard.
Safabash discloses a transfer guard 10 (Fig. 2) to establish a transfer path between a source of a medium and a fluid delivery apparatus (see Fig. 2 and Fig. 21-23); the transfer guard is used by connecting it to the port of a reservoir 14 (Fig. 2) and then connecting an infusion medium container 16 (Fig. 2) to the transfer guard.
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the method of Vilks, as taught by Safabash, so as to connect a transfer guard to the port of the reservoir, and connect the infusion medium container to the transfer guard, for the purpose of providing sufficient structure to safely guide the ports of the respective fluid dispensers into fluid communication and create a fluid path which is sealed to prevent the loss of fluid or contamination of vital components.
Regarding claim 11, it is noted that Vilks discloses connecting the port of the reservoir to an infusion path that allows for a transfer of the infusion medium from the reservoir to a body of a user (see para [0137] disclosing attaching an infusion set to the delivery end of the pump for infusion into a body of a user). 
However, Vilks does not disclose, prior to this step, disconnecting the transfer guard from the port of the reservoir.
As noted above, Safabash discloses a transfer guard 10 (Fig. 2) to establish a transfer path between a source of a medium and a fluid delivery apparatus (see Fig. 2 and Fig. 21-23); the transfer guard is used by connecting it to the port of a reservoir 14 (Fig. 2) and then connecting an infusion medium container 16 (Fig. 2) to the transfer guard.
Further, Safabash teaches that it is necessary to disconnect the reservoir (now holding the medium to be infused) from the transfer guard 10 for use in an infusion pump (see col. 11, lines 36-37).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the method of Vilks, as taught by Safabash, to disconnect the transfer guard from the port of the reservoir before connecting the reservoir to an infusion path, based on the teaching in Safabash that the transfer guard 10 is not intended to (or not able to) remain attached to the reservoir when the medium is infused to a body of a user. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
09/29/2022